Citation Nr: 0920780	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  96-37 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 17, 
1999, for the grant of nonservice-connected pension benefits.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and July 1996 rating actions 
in which the Department of Veterans Affairs Regional Office 
(RO) in Hartford, Connecticut, denied service connection for 
PTSD.  Due to a change in the Veteran's residence, the 
jurisdiction of his appeal was transferred to the RO in St. 
Petersburg, Florida.  

In May 1999, the Board denied the claim for service 
connection for PTSD.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 1999, the Court granted a Joint Motion For Remand 
And To Stay Further Proceedings and, in so doing, vacated the 
Board's decision and remanded the matter for further 
evidentiary development.  

In June 2000, the Board determined that the Veteran's claim 
for PTSD was well-grounded and granted his appeal to that 
extent only.  In addition, the Board remanded the remaining 
matter to the St. Petersburg RO for further evidentiary 
development.  

The current matter also arises from a January 2001 rating 
action in which the St. Petersburg RO granted 
nonservice-connected pension benefits, effective from 
August 17, 1999.  

In separate decisions dated in March 2003, the Board denied 
the earlier effective date claim and the claim for PTSD.  The 
Veteran appealed those decisions to the Court.  In January 
2004, the Court granted an Amended Joint Motion For Remand 
and, in so doing, vacated the Board's March 2003 decisions 
and remanded the matters for further development and 
consideration.  

In September 2004, the Board remanded both claims to the RO, 
through the Appeals Management Center (AMC) in Washington, 
D.C., for further development consistent with the December 
2003 Amended Joint Motion For Remand.  

In separate decisions dated in December 2005, the Board again 
denied the claims.  The Veteran again appealed and, in March 
2007, the Court, pursuant to a Joint Motion dated earlier 
that month, vacated the Board's December 2005 decisions and 
remanded the matters for further consideration.  

In May 2008, the Board again denied both the earlier 
effective date and service connection claims.  The Veteran 
appealed those denials to the Court.  In March 2009, the 
Court, pursuant to a February 2009 Joint Motion For Remand, 
vacated the Board's decision and remanded the matter for 
further evidentiary development and consideration.  

The issue of entitlement to service connection for PTSD will 
be addressed in the REMAND portion of the decision below and 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed November 21, 1994, rating action, the 
Hartford RO denied entitlement to nonservice-connected 
pension benefits.  

2.  On January 14, 1997, the St. Petersburg RO received from 
the Veteran a claim for nonservice-connected pension 
benefits.  

3.  By a rating action dated on February 8, 1997, the St. 
Petersburg RO denied nonservice-connected pension benefits.  

4.  Following receipt of notification of the February 8, 
1997, decision, the Veteran perfected a timely appeal with 
respect to that denial.  

5.  By a subsequent rating action dated on January 5, 2001, 
the RO granted nonservice-connected pension benefits, 
effective from August 17, 1999.  

6.  No communication or medical record-following the 
November 21, 1994, rating action and prior to the RO's 
January 14, 1997, receipt of a new claim for pension 
benefits-which may be interpreted as an informal claim of 
entitlement to nonservice-connected pension benefits was 
received.  

7.  The Social Security Administration (SSA) has found the 
Veteran to be disabled, and thus unable to perform any 
substantial gainful activity, since July 31, 1992.  


CONCLUSION OF LAW

The criteria for an effective date of January 14, 1997, but 
no earlier, for the award of nonservice-connected pension 
benefits have been met.  38 U.S.C.A. §§ 5103(a), 5103(A), 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 
3.159, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory and regulatory provisions explicitly state 
that, except as otherwise provided, the effective date of an 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2008).  An award of 
disability pension may not be effective prior to the date 
entitlement arose.  38 C.F.R. § 3.400(b)(1) (2008).  

In particular, the effective date for pension claims received 
on or after October 1, 1984, is the date of receipt of the 
claim, unless, within one year from the date on which the 
veteran became permanently and totally disabled, he/she files 
a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
his/her own willful misconduct, was so incapacitating that it 
prevented him/her from filing a disability pension claim for 
at least the first 30 days immediately following the date on 
which he/she became permanently and totally disabled.  
38 C.F.R. § 3.400(b)(1)(ii)(A)-(B) (2008).  

Here, in a November 21, 1994, rating action, the Hartford RO 
denied the Veteran's claim of entitlement to 
nonservice-connected pension benefits.  Following receipt of 
notice of that decision, he failed to initiate an appeal of 
the denial of his claim.  Accordingly, the November 1994 
denial is final.  38 U.S.C.A. § 7105 (West 2002).  

Thereafter, on January 14, 1997, the St. Petersburg RO 
received from the Veteran a claim for nonservice-connected 
pension benefits.  By a February 8, 1997, rating action, the 
St. Petersburg RO denied this issue.  After receiving notice 
of that decision, he initiated a timely appeal of the denial 
of his claim.  

An April 1997 supplemental statement of the case (SSOC) 
pertaining to the claim for service connection for PTSD also 
included the issue of entitlement to nonservice-connected 
pension benefits.  In the April 4, 1997, cover letter to the 
SSOC, the RO informed the Veteran that he had 60 days to 
perfect his appeal of this new issue (his pension claim).  In 
addition, the RO notified him that his reply should refer to: 
"317/21     [redacted]."  

In a letter subsequently received at the RO on May 8, 1997, 
the Veteran referenced the agency's "[l]etter 317/21  [redacted]-."  
In addition, he specifically stated that he 
"want[ed] to continue . . . [his] appeal."  The Board finds 
that these statements are sufficient to perfect an appeal of 
the February 8, 1997, denial of his pension claim.  See 
38 C.F.R. § 20.202 (2008).  Subsequently, in a January 5, 
2001, rating action, the RO granted the Veteran's claim for 
nonservice-connected pension benefits, effective from August 
17, 1999.  

As noted above, after the prior final denial of 
nonservice-connected pension in November 1994, the Veteran's 
next claim for nonservice-connected pension benefits was not 
received until January 14, 1997.  Consequently, that date-
January 14, 1997-serves as the date of receipt of the 
current nonservice-connected pension claim.  

In reaching the conclusion that January 14, 1997, is the date 
of receipt of the Veteran's current claim for 
nonservice-connected pension benefits, the Board has also 
considered whether any evidence of record after the final 
November 21, 1994, decision, but prior to January 14, 1997, 
could serve as an informal claim-thereby entitling him to an 
earlier effective date.  

In this regard, the Board notes that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2008); see also 38 C.F.R. § 3.157(b) 
(2008) (regarding evidence accepted as an informal claim for 
pension previously denied for the reason that the disability 
was not permanently and totally disabling).  

Significantly, however, after a complete and thorough review 
of the claims folder, the Board finds no testimonial 
documents which indicate an intent to reopen a claim for 
nonservice-connected pension benefits and which were received 
at the RO between November 21, 1994, and January 14, 1997.  
In addition, no medical evidence which may be accepted as an 
informal claim for pension previously denied on the basis 
that the disability was not permanently and totally disabling 
was received between November 21, 1994, and January 14, 1997.  

Although the evidence of record does not reveal the exact 
date upon which entitlement arose (e.g., the day when the 
Veteran became unable to secure and follow a substantially 
gainful occupation due to disability), the Board finds that 
the claims folder does contain some information in this 
regard.  Specifically, as the multiple documents received 
from the SSA reflect, that agency has determined that he has 
been disabled, and thus unable to perform any substantial 
gainful activity, since July 31, 1992.  

Parenthetically, a November 1993 SSA decision found the 
Veteran to be "disabled" as of July 31, 1992.  A September 
1997 SSA decision determined that the Veteran was disabled 
since and subsequent to March 29, 1996 (the effective date of 
a new law) and that his "disability has continued from 
July 31, 1992 and continues through at least the date of this 
decision."

In sum, evidence of record indicates that January 14, 1997, 
is the date of receipt of the Veteran's current claim for 
nonservice-connected pension benefits.  Further, he was 
found, by the SSA, to be unable to perform any substantially 
gainful activity due to disability since July 31, 1992.  

As previously discussed herein, the effective date of an 
award of pension will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2008) (emphasis added).  Clearly, therefore, an 
effective date of January 14, 1997, for the grant of 
nonservice-connected pension benefits, but no earlier, is 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

In reaching this conclusion, the Board finds no evidence that 
the Veteran was so incapacitated that he was unable to file a 
claim for pension for at least the first 30 days following 
the date on which he became totally disabled.  See 38 C.F.R. 
§ 3.400(b)(1)(ii)(A)-(B) (2008).  Thus, assignment of an 
earlier effective date (earlier than the January 14, 1997, 
date awarded by this decision) on this basis is not 
warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pellegrini II).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

As has been discussed herein, the Board is granting in full 
the Veteran's earlier effective date claim.  Accordingly, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  


ORDER

An effective date of January 14, 1997, for the award of 
nonservice-connected pension benefits is granted, subject to 
the law and regulations governing the award of monetary 
benefits.  


REMAND

The Veteran contends that, although he did not serve in the 
Republic of Vietnam, for a six month period during active 
duty at Fort Bliss (from April to October 1975) his military 
responsibilities included performing color guard duties on 
burial details for soldiers who had died in Vietnam.  Such 
duties included serving as a pallbearer, a rifleman, and a 
flag presentor.  

In support of these contentions, the Veteran has submitted 
several lay statements.  Specifically, in a letter written in 
August 1976 prior to active duty discharge, he told his 
parents that "[t]he burial detail . . . [that he was] on is 
not as good as . . . [he had] expected."  He stated that he 
"hate[d] being around death" and that he felt "really 
guilty a lot of times."  

Also, in a letter received at the Board in February 2003, the 
Veteran's sister explained that she, her husband, and her son 
visited him in June 1976 when he was stationed at Fort Bliss.  
According to his sister's letter, during that visit, she, her 
husband, and her son "got to watch . . . [the Veteran] 
perform his duties of burial detail at the chapel."  

Further review of the claims folder indicates that, pursuant 
to a request by the RO for relevant records, Fort Bliss 
personnel informed the RO in June 2005 that "after 2004 all 
retired vet records . . . [had been] sent to the National 
Archives Record Administration."  Accordingly, the RO, in 
June 2005, asked the NARA to submit copies of any of the 
Veteran's records dated from October 1975 to October 1976 
that may be available.  Also, in August 2005, the RO 
requested available relevant records from the National 
Personnel Records Center (NPRC).  

In November 2005, the NPRC provided copies of the Veteran's 
service personnel records.  In addition, this agency 
explained that certain other documents, including staff daily 
journals and operational reports, could be obtained from the 
NARA.  

Significantly, however, the claims folder contains no 
documentation that the NARA had responded to the RO's request 
for records.  A remand of the Veteran's PTSD claim is, 
therefore, necessary to accord the RO, through the AMC, an 
opportunity to contact the NARA once again to determine 
whether any of the Veteran's service records are available.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the NARA to obtain copies of 
any of the Veteran's service personnel 
records (including staff daily journals 
and operational reports) dated from April 
1975 to October 1975 that may be 
available.  The Board is particularly 
interested in records which address the 
Veteran's contentions that, during his 
service at Fort Bliss between April 1975 
and October 1975, he served on burial 
detail.  

2.  All documents received pursuant to 
paragraph 1 of this Remand should be 
associated with the Veteran's claims 
folder.  If any such records are not 
available, notation regarding the attempts 
made to procure such documents should be 
made in the claims file.  Also, if 
attempts to obtain records from the NARA 
result in a negative reply from that 
agency, inform him of the unavailability 
of such documents.  See 38 C.F.R. 
§ 3.159(e) (2008).  

3.  Thereafter, make a specific 
determination as to whether the Veteran's 
stressor regarding his purported burial 
detail duties at Fort Bliss has been 
verified.  

4.  If the Veteran's burial detail duties 
at Fort Bliss are verified, obtain copies 
of records of psychiatric treatment that 
he may have received at the VA Medical 
Center in Tampa, Florida, since August 
2005.  Associate all such records that are 
available with the claims folder.  

5.  Also if the Veteran's burial detail 
duties at Fort Bliss are verified, 
schedule him for a VA examination to 
determine whether he meets the diagnostic 
criteria for PTSD (based on that verified 
stressor) or whether he has any other 
psychiatric disorder associated with 
service.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated tests 
should be conducted.  

Inform the examiner that only the verified 
stressor may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should specify whether the 
stressor found to be established by the 
record (the Veteran's burial detail at 
Fort Bliss) was sufficient to produce a 
diagnosis of PTSD and whether there is a 
link between the current symptomatology 
and that in-service stressor.  

If PTSD is not diagnosed, the examiner 
should be asked to determine whether a 
diagnosis of a psychiatric disability 
(other than PTSD) is appropriate.  If so, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that any such diagnosed 
psychiatric disability (other than PTSD) 
had its clinical onset in service or is 
otherwise related to active service.  

Complete rationale should be given for all 
opinions reached.  

6.  Thereafter, re-adjudicate the issue of 
entitlement to service connection for 
PTSD.  If the decision remains in any way 
adverse to the Veteran, he and his 
attorney should be provided with a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
this issue remaining on appeal as well as 
a summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


